Citation Nr: 1432201	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, claimed as urinary leakage.

2.  Entitlement to service connection for diabetic neuropathy of the left upper extremity, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic neuropathy of the right upper extremity, to include as secondary to diabetes mellitus.

4.  Entitlement to an effective date prior to May 1, 2006 for the grant of service connection for peripheral vascular disease or the left lower extremity.

5.  Entitlement to an effective date prior to May 1, 2006 for the grant of service connection for peripheral vascular disease or the right lower extremity, including fungal infection of the right foot.

6.  Entitlement to an increased rating, greater than 20 percent for peripheral neuropathy of the left lower extremity.
 
7.  Entitlement to an increased rating, greater than 20 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to service connection for a heart disorder, claimed as heart damage.

9.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1968 to September 1989.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2006, March 2008, and August 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois and Lincoln, Nebraska.  The Veteran appealed from denials of service connection, establishments of effective dates for the grants service connection, and increased rating decisions, and the indicated matters are now before the Board.  Since the time of the indicated decisions, original jurisdiction over these matters has been transferred to the regional office in St. Louis, Missouri.
 
The Veteran testified via video conference from the RO in St. Louis, Missouri before the undersigned Veterans Law Judge at a hearing held in May 2014.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include a transcript of the Veteran's hearing before the undersigned as well as records of VA treatment.  All documents within these electronic systems have been considered as part of the present appeal


FINDINGS OF FACT

1.  In written statements of August 2011 and May 2014, and at his hearing before the undersigned on May 20, 2014, the Veteran withdrew his appeals on the issues of entitlement to service connection for a bladder disorder, diabetic neuropathy, and a heart disorder, as well as entitlement to increased ratings for peripheral neuropathy of the lower extremities.  There are no questions of fact or law remaining before the Board in these matters.

2.  Entitlement to service connection for peripheral vascular disease of the lower extremities did not arise prior to May 1, 2006 - the effective date for the awards of service connection.

3.  Hypertension did not have its onset during service, manifest to a compensable degree within one year of separation from service, and is not related to service.

4.  Hypertension is etiologically related to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of substantive appeals have been met regarding the issues of service connection for a bladder disorder, diabetic neuropathy, and a heart disorder, as well as entitlement to increased ratings for peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an effective dated prior to May 1, 2006, for the grants of service connection for peripheral vascular disease of the lower extremities have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400(b)(2) (2013).

3.  The criteria for service connection for hypertension, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. § 20.204 (2013).

In a written statement received by VA in August 2011, the Veteran indicated that he was withdrawing claims related to peripheral neuropathy of the upper extremities, and "heart damage."  Additionally, at his May 2014 hearing before the undersigned the Veteran indicated that he was also withdrawing his appeals regarding a bladder disorder entitlement to earlier effective dates for the grants of increased ratings for peripheral neuropathy of the lower extremities; withdrawals which he also made in writing at the hearing.

The Board notes that the issues for which appeals had been perfected previously on appeal included diabetic neuropathy (not peripheral neuropathy) of the upper extremities, and entitlement to increased ratings greater than 20 percent peripheral neuropathy of the lower extremities (not entitlement to an earlier effective date for the grant of the 20 percent ratings).  Nonetheless, the Board has considered the Veteran's written statements and finds that his intentions to withdraw the indicated claims have been made evident.  Furthermore, during the May 2014 hearing, the undersigned clarified that the only issues remaining on appeal were those relating to peripheral vascular disease and hypertension, and that the Veteran intended to withdraw all other appeals.

The Board's finds that the Veteran has withdrawn his appeals relating to diabetic neuropathy, peripheral neuropathy, a heart disorder, and a bladder disorder.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration on these particular matters.  The Board does not have jurisdiction to review the issues, and the identified appeals are therefore dismissed.

Earlier Effective Date for the Award of Service Connection for Peripheral Vascular Disease

The Veteran contends that he is entitled to an effective date earlier than May 1, 2006, for the grant of service connection for peripheral vascular disease of the lower extremities.  Specifically, he argues that he is entitled to an effective date of July 15, 2005 for the grants of service connection, as this was the date that VA received the Veteran's claims of service connection for diabetic neuropathy, a bladder condition, and hypertension, all claimed as secondary to service-connected diabetes.

The Board finds that an earlier effective date cannot be awarded for the grants of service connection.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2013).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.

Here, in July 2005, VA received the Veteran's claims for service connection for several disorders including diabetic neuropathy of the legs.

In January 2006, the Veteran underwent a VA examination which revealed no edema of the lower extremities.  The examiner diagnosed hypertension and urinary leakage, but stated that the upper extremities were normal.  The examiner did not diagnose peripheral vascular disease or any other disorder of the lower extremities.

In February 2006 the RO issued a decision denying entitlement service connection for the claimed disorders, and in his notice of disagreement with respect to that decision, the Veteran raised new claims including with regard to bowel symptomatology secondary to diabetes mellitus.  The Veteran's notice of disagreement was received by VA on May 10, 2006.  In December 2006, VA received private treatment records, dated October and November 2006, which indicated that peripheral vascular disease of the lower extremities was related to the Veteran's diabetes mellitus.

In March 2008, the RO issued a decision granting entitlement service connection for peripheral vascular disease of the right lower extremity and left lower extremity, effective May 1, 2006.  The March 2008 decision indicated that the date May 1, 2006 had been chosen as it was the date of the Veteran's claim.

In a June 2008 statement to VA, the Veteran explained why he contended that the appropriate effective date for the grant of service connection should have been in July 2005.  Specifically, the Veteran stated that he initially filed his claim in July 2005 for "upper body peripheral neuropathy, hypertension and some other issues."  The Veteran went on to state that he believed that the "medical information [he] sent in for [his] appeal" of the July 2005 claim was "attached to [his] later claim of tinnitus" dated June 2006 rather than his July 2005 appeal.  The Veteran correctly stated that the effective date established for his claim of tinnitus reached back to 1989.  He appears to have concluded, therefore, that his appeal from the February 2006 RO decision - which came off of a June 2005 claim for service connection - "was completely disregarded even though [he] had sent in the medical information needed."  The Veteran concluded that his appeal was "incorrectly evaluated because available medical information was not reviewed, and then using an incorrect date and information it was erroneously closed."

The Board has carefully and thoroughly reviewed the evidence of record to include all of the Veteran's statements and testimony, both written and oral.  While the Board understands that the Veteran seeks an earlier effective date for the grant of service connection of peripheral vascular disease, applicable law and VA regulations dictate that an effective date prior to May 1, 2006 cannot be granted for the reasons discussed below.

As an initial matter, the Board finds that prior to May 2006, there was no pending claim for service connection for peripheral vascular disease of the lower extremities based on which service connection could have been granted.  As such, an effective date prior to the date of receipt of the Veteran's claim for service connection cannot be established.  Again, the controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(b)(2)(i) .  Thus, as the date of claim was not prior to May 1, 2006, effective date for the grant of service connection for peripheral vascular disease of the lower extremities earlier than such date cannot be granted.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(b)(2)(i) .

In finding that there was no pending claim of service connection for peripheral vascular disease the lower extremities prior to May 2006, the Board notes that VA did not receive competent evidence of an etiological connection between peripheral or vascular disease and the Veterans diabetes mellitus until December 2006, with the receipt of private treatment records dated October and November 2006 as described above.  While a VA treatment record from September 2005 does indicate that the Veteran had "bony malformities and/or HKT formation or has [peripheral vascular disease]," the Board finds that the single, ambiguous reference to possible peripheral vascular disease did not amount to an informal claim, even under the low threshold provided by 38 C.F.R. § 3.157 (allowing that a report of examination or hospitalization will be accepted as an informal claim for benefits).

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

Veteran is seeking entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Hypertension - a cardiovascular-renal disease - is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran had suggested that his hypertension may be related to exposure to Agent Orange.  To that end, the Board notes that hypertension is not among those diseases recognized by regulation to be presumptively associated with exposure to herbicide agents such as Agent Orange.  See 38 C.F.R. § 3.309(e) (2013).  Nonetheless, where the evidence does not warrant presumptive service connection an appellant is not precluded from establishing service connection on an alternative basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As an initial matter, the Board finds that hypertension did not have its onset during service, become chronic in service, or manifest to a compensable degree within one year of service.  To that end, service treatment records do not reflect any complaints or clinical evidence referable to hypertension to include on retirement examination in July 1989 when the Veterans blood pressure was 132/80.  At that time, the Veteran affirmatively denied any history of heart trouble, and high or low blood pressure.  Following separation from service in September 1989, the Veteran was not diagnosed with hypertension until 2001.  Again, as the foregoing shows, hypertension did not have its onset during service, did not become chronic in service, and did not manifest until many years after service.  

The Board finds that the Veteran's hypertension is secondary to service-connected diabetes mellitus.  The record contains numerous private and VA opinions discussing the likelihood of a link between the Veteran's hypertension and diabetes mellitus.  On VA examination in September 2004, the Veteran reported that hypertension had been diagnosed three years prior; at the same time as diabetes.  The examiner indicated that hypertension was less likely as not secondary to diabetes mellitus, noting that renal function was normal and the microalbumin/creatineine ratio was 2.8.  The Board notes that in arriving at this conclusion, while the examiner stated the foregoing facts with regard to renal function and microalbumin/creatineine ratio, the examiner failed to indicate why or how these clinical findings related to the Veteran's hypertension and its relationship to service-connected diabetes mellitus.  Accordingly, although the examiner's opinion is of some probative value, that probative value is restricted to the extent that the examiner did not provide an adequate rationale for the conclusions reached.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

On VA examination in January 2006, the VA examiner concluded that hypertension was less likely than not secondary to the Veteran's diabetes, as there was no evidence of neuropathy.  With regard to this finding, the Board notes that the Veteran has since been diagnosed and service-connected for bilateral lower extremity neuropathy.  While the Board finds the examiner's opinion to be of some probative value, the underlying rationale for the opinion is no longer true, and thus the examiner's conclusion is of little weight in determining the relationship between hypertension and diabetes mellitus.

In November 2006, following a private examination, the Veteran's private physician opined that the Veteran had severe chronic hypertensive vascular disease among numerous other disorders.  The examiner went on to state that several of the Veteran's medical disorders, including hypertensive vascular disease, were related to his diabetes mellitus.  While the Board recognizes that hypertensive vascular disease and hypertension are not decisively the same disease, VA regulations nonetheless recognize that they are closely related.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013) (describing hypertensive vascular disease in terms of "hypertension" and "isolated systolic hypertension").

January 2008 the Veteran underwent an additional VA examination following which the examiner concluded that essential hypertension was not well controlled, and was less likely than not secondary to the Veteran's diabetes given the absence of nephritis.  However, in November 2010, yet another VA examiner opined that the Veteran's hypertension was both controlled and at least as likely as not "secondary to microvascular changes associated with his diabetic condition."

Finally, on VA examination in 2011, it was opined that the Veteran's essential hypertension was less likely than not secondary to diabetes "inasmuch as the Veteran has no evidence of neuropathy and absence of protein in his urine with normal BUN and creatinine."  

The Board has been presented with competing competent evidence regarding the question of whether the Veteran's hypertension is related to his service-connected diabetes mellitus.  In considering the evidence, it is noted that the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Having reviewed and considered all of the competent medical opinions, the Board finds that in this case there is an approximate balance in the evidence regarding the merits of the issue on appeal.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor with regard to the question of whether hypertension is secondary to the Veteran service-connected diabetes mellitus.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, resolving doubt in the Veteran's favor, service connection for hypertension is established.  Id.

Duties to Notify and Assist

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Here, the Veteran's appeal regarding peripheral vascular disease arises following the initial grants of service connection and establishment of effective dates for such grants.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Nonetheless, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2013).  The RO has obtained service records, and VA medical records.  As the material issues of fact to establish an earlier effective date do not pertain to a medical question, a VA medical examination or medical opinion is not needed to decide the immediate claim, and no further development under the duty to assist is required to decide the claim.  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of his claim for an earlier effective date for the grants of service connection for peripheral vascular disease of the lower extremities and no further notice or assistance is required.

Finally, with regard to the Veteran's claim of service connection for hypertension, the Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


ORDER

Service connection for a bladder disorder is dismissed.

Service connection for diabetic neuropathy of the left upper extremity is dismissed.

Service connection for diabetic neuropathy of the right upper extremities is dismissed.

Service connection for a heart disorder is dismissed.

An increased rating, greater than 20 percent, for peripheral neuropathy of the left lower extremities is dismissed.

An increased rating, greater than 20 percent, for peripheral neuropathy of the right lower extremities is dismissed.

An effective date earlier than May 1, 2006, for the award of service connection for peripheral vascular disease or the left lower extremity is denied.

An effective date earlier than May 1, 2006, for the award of service connection for peripheral vascular disease or the right lower extremity, including fungal infection of the right foot is denied.

Service connection for hypertension is granted.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


